The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 13, 15-17, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 12, 14, 18-19, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 11263463. Although the claims at issue are not identical, they are not patentably distinct from each other because they cited substantially similar subject matter.


17/577,119
14/899,208 
12. A method for secure production of a drug, the method comprising: 



(a) providing video streams to a display from multiple cameras adapted to image drug containers, using different focal lengths of the cameras to focus on different characteristics of the drug containers; 




(b) transmitting the video streams from the cameras to a computer; 





(c) using the computer to detect drug volumes contained in the drug containers from the video streams during the drug preparation; 

(d) using the computer to match a stored patient identification with a drug container identification; and 







(e) displaying the video streams to allow a posteriori analysis of the production of the drug.





14. The method of Claim 13, further comprising locating an enlarged wing of the syringe in multiple parallel and spaced apart walls of the rack, which project from an elongated plate which also retains the block, and the computer displaying the syringe and the rack during the production of the drug inside the hood enclosure.


18. The method of Claim 12, further comprising displaying evolution of drug volume injected into the drug containers.

19. The method of Claim 12, further comprising displaying a warning if drug volume is undesirably missing from the drug containers.



22. The method of Claim 12, further comprising using the computer to determine and a graphic interface to display a warning if a detected volume of the drug does not comply with a prescription.
A device for imaging a plurality of objects such as a bottle and a syringe, for the secure production of drug preparations, comprising: (a) at least a pair of imaging devices so positioned as to face each other; 
(b) a reflective element for each one of the imaging devices, inserted between the imaging device along an axis defined by both devices and so as to reflect towards the corresponding imaging device images of the a same drug preparation production zone, with both imaging devices having a lens with different focal distances making it possible to zoom on the objects with different sizes in the drug preparation production zone; (c) a horizontally elongated mounting block and a rack horizontally spaced from the block adapted to hold the syringe in a substantially horizontally elongated orientation substantially parallel to the axis of the imaging device when producing a drug preparation; 



(d) in real time, a dynamic graphic interface using at least a video stream to view the syringe in the preparation production zone with a display of information relating to a prescription; and (e) a computer connected to the imaging devices operably validating a volume of the drug preparations to assist with determining compliance between data for the prescription and data from the production of the drug preparation.

further comprising a computer connected to the camera, the computer and display screen providing a posteriori analysis of drug preparation imaging data obtained by the cameras.



wherein the rack includes multiple parallel and spaces apart walls which project from an elongated plate which also retains the block, the spaced apart walls being adapted to receive an enlarged wing of the syringe.

.

wherein the computer determines and the graphic interface displays evolution of drug volume injected into at least one of the objects.

wherein the computer determines and the graphic interface displays a warning if drug volume is undesirably missing from at least one of the objects.

wherein the computer determines and the graphic interface displays a warning if drug volume is undesirably missing from at least one of the objects.




device for imaging a plurality of objects such as a vial and a syringe, for the secure production of drug preparation, comprising: (a) multiple cameras adapted to image the objects, the cameras having different focal lengths; (b) reflectors associated with the cameras; and (c) a computer connected to the cameras which operably obtain images to assist the computer to: (i) detect drug volumes contained in the vial and the syringe during the drug preparation; and (ii) match a stored patient's identification tag with an identification tag on the syringe.

further comprising a display screen connected to the computer and displaying a graphic interface of data associated with the drug preparation data in real time.

wherein the computer determines and the graphic interface displays evolution of drug volume taken from at least one of the objects.

wherein the computer determines and the graphic interface displays evolution of drug volume injected into at least one of the objects.

wherein the computer determines and the graphic interface displays a warning if drug volume is undesirably missing from at least one of the objects.

wherein the computer determines and a graphic interface displays an increment of at least one of: (a) injected drug volume, (b) remaining drug volume, and (c) a number of injections, with regard to at least one of the objects.

wherein the computer determines and a graphic interface displays a warning if a detected volume does not comply with a prescription.

wherein a single syringe is located within a hood enclosure during a cycle of the drug preparation and the cameras are mounted to the hood enclosure.

further comprising a third camera located above the other cameras, the third camera having a focal length for overall detection of an entire site of the drug preparation while the other lower cameras have a focal lengths more focused on the objects.

The device of Claim 75, further comprising a hood enclosure, to which the cameras are mounted, being portable and including a backlight adjacent a bottom thereof.

further comprising a syringe mount comprising: a longitudinally elongated block with a recess adapted to receive a side wall of the syringe thereupon; upstanding rack walls spaced away from the block and being adapted to receive an enlarged projecting wing of the syringe during the drug preparation; and at least one of the cameras being focused at a syringe receiving area adjacent the syringe mount.

86. (Previously presented) A drug preparation imaging device comprising: (a) a scene camera having a focal length adapted for overall detection of a drug preparation site; (b) a processing camera having a focal length adapted for at least one of shape, character, volume or identification imaging of a drug container; (c) a reflector corresponding to the processing camera; and (d) a display screen operably displaying volume information associated with the drug container.

87. (Previously presented) The device of Claim 86, further comprising: a computer connected to the cameras to obtain images for assisting the computer in: (a) detecting drug volumes contained in the bottle and the syringe during the drug preparation; and (b) matching a stored patient's identification tag with an identification tag on the syringe; and a second processing camera, the processing cameras facing each other.

88. (Previously presented) The device of Claim 86, wherein the display screen displays evolution of drug volume taken from the container.

89. (Previously presented) The device of Claim 86, wherein the display screen displays evolution of drug volume injected into the container.

90. (Previously presented) The device of Claim 86, wherein the display screen displays a warning if drug volume is undesirably missing from the container.

91. (Previously presented) The device of Claim 86, wherein the display screen displays an increment of at least one of: (a) injected drug volume, (b) remaining drug volume, and (c) a number of injections, with regard to the container.

92. (Previously presented) The device of Claim 86, wherein the display screen displays a warning if a detected volume does not comply with a prescription.

93. (Previously presented) The device of Claim 86, wherein a single syringe is located within a hood enclosure during a drug preparation cycle and the cameras are mounted to the hood enclosure.




Allowable Subject Matter
Claims 1-11 and 23-31 are allowed.
US 20040074795 A1 closes assembled rack is provided for holding a set of syringes. The syringes may be conventional syringes or unique syringes that have a hollow elongated barrel engaged by a plunger with unique relative lengths. The assembled rack is made by interlocking smaller rack segments to create an assembled rack of any desired length. The assembled rack is configured to rest on a flat surface and hold the syringes so that the syringes are horizontal relative to the flat surface for easy viewing. The assembled rack has a series of cradles adapted to hold the barrels of syringes. To optionally stack one assembled rack on another assembled rack, the racks may have stacking prongs extending therefrom and corresponding recesses.
US 6011876 A discloses system (50) and method for converting an incoming image of a scene (12) into electronic form adapted for use with focal plane arrays of detectors (24, 28). The inventive system (50) includes a surface (30) having an electromagnetic energy transmissive region (34), a reflective region (32), and a transition region (36) that has varying reflectance. A first focal plane array (24) detects a first portion (18, 39, 43) of the incoming image (12) that is transmitted through the transmissive region and the transition region (36). A second focal plane array (28) detects a second portion of the incoming image (20, 41, 45) reflected by the reflective region (32) and the transition region (36). An image combining system (40) combines the first (43) and second portions (45) of the incoming image via an image combining algorithm and provides a combined image without a dead pixel region. In the illustrative embodiment, the incoming image (12) is focused onto the surface (30) via a first lens (22). The surface (30) is a glass surface having a coating with varying degrees of reflectance across the surface (30). In the transition region (36) the glass surface (30) changes from completely transmissive to completely reflective. The gradient of reflectance in the transition region (36) is pre-determined and varies in accordance with information in the image combining algorithm. In the specific embodiment, a second lens (26) focuses the first portion (43) of the incoming image (12) onto the first focal plane array (24). A third lens (26) focuses the second portion (45) of the incoming image (12) onto the second focal plane array. Electromagnetic energy detected by the first (24) and the second (28) focal plane arrays is converted into electronic signals that are fed to a computer (40) running software that includes the image combining algorithm. The image combining algorithm includes a correlation algorithm for maximizing image registration. The image combining system also includes a display monitor (46) for displaying a combined image.
None of the cited prior art discloses “the method comprising: (a) transmitting an overall video stream from a scene camera to a computer, the scene camera transmitting the video stream of an overall view of drug production injection actions between a vial and a syringe, and of a location of the vial and the syringe within an enclosure; (b) transmitting an image from at least one processing camera, the at least one processing camera being focused on at least one of: the vial or the syringe, within the hood enclosure during the production of the drug; (c) determining a volume evolution of the drug within at least one of: the vial or the syringe, during the production of the drug; (d) using a computer, which receives the images from the cameras, to assist with determining compliance between stored prescription data and production data of the production of the drug; (e) monitoring preparation of the drug in real time with the computer; and (f) displaying a warning if noncompliance is detected.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10596319 B2	Compounding device system
US 9305191 B2	Systems and methods for using a hand hygiene compliance system to improve workflow
US 9147334 B2	System and method for monitoring hospital workflow compliance with a hand hygiene network
US 20150077215 A1	Device and Method to Additively Fabricate Structures Containing Embedded Electronics or Sensors
US 20140126873 A1	FURCATION PLUGS HAVING SEGREGATED CHANNELS TO GUIDE EPOXY INTO PASSAGEWAYS FOR OPTICAL FIBER FURCATION, AND RELATED ASSEMBLIES AND METHODS
US 20120154582 A1	SYSTEM AND METHOD FOR PROTOCOL ADHERENCE
US 8170271 B2	System and method for test tube and cap identification
US 7982201 B2	System and method for detection of liquid level in a vessel
US 20100245577 A1	SURROUNDINGS MONITORING DEVICE FOR A VEHICLE
US 20090154764 A1	DRUG VIAL DETECTION IN AN AUTOMATED DRUG PREPARATION SYSTEM
US 20060259195 A1	Automated pharmacy admixture system (APAS)
US 20050231341 A1	Vehicle periphery monitoring system
US 20050217346 A1	Flow measurement calibration
US 20040074795 A1	Interlocking syringe rack segments and syringe rack systems incorporating said segments
Note camera with focusing length adjusting, i.e., WO 2009073950 A1 (IDS) This invention relates to a system and method for creating an omni- focused image. Specifically, this invention relates to a system and method for electronically amalgamating images using real-time distance information to create an omni-focused image. The system of the invention comprises one or more video cameras aimed at a scene each generating a video output focused at a different distance, a distance mapping camera providing distance information for one or more objects in the scene, and a pixel selection utility wherein the pixel selection utility uses the distance information to select pixels from the video outputs to be used to generate a video display. The system is then operable to focus and amalgamate the video outputs to produce one image with multiple focal points or an omni-focused image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701.  The examiner can normally be reached on Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK F HUANG/Primary Examiner, Art Unit 2485